Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 

Status of Claims
This is the initial office action based on the application filed on July 30th, 2021, which claims 1-12 are presented for examination.

Effective Date
This application repeats a substantial portion of prior Application No. 17/177246, filed February 17th, 2021, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via
internet e-mail to any Internet correspondence which contains information subject to the
confidentiality requirement as set forth in 35 U3.0. 122, such as proposed Examiner’s
Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64
PR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner
(e.g. proposed Examiner’s Amendments), the Applicant must place a written
authorization in the record. Applicant may authorize electronic and email communication
by the Examiner via PTO Automated Interview Request web service. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AER) at http://www.uspto.gov/interviewpractice.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statements filed on 07/30/2021; 03/15/2022; 07/22/2022; 10/27/2022 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 
Allowable Subject Matter
Claims 3-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  .
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 11, and 12 of copending Application No. 17/177246, respectively.  
INSTANT APPLICATION
17/389412
COPENDING APPLICATION
17/177246
Claim 1:
 A non-transitory computer-readable recording medium storing therein a computer program that causes a computer to execute a process comprising:
receiving a table data set that represents mappings between a plurality of operand patterns indicating types of operands possibly included in a first instruction used in a first assembly language and a plurality of second instructions used in a second assembly language or a machine language corresponding to the second assembly language, the table data set mapping two or more of the plurality of second instructions to each of the plurality of operand patterns; and 









generating, based on the table data set, a translation program used to translate first code written in the first assembly language into second code written in the second assembly language or the machine language, the translation program defining a process of determining an operand pattern of an instruction included in the first code and outputting two or more instructions of the second code according to the determined operand pattern.
Claim 1:
A non-transitory computer-readable recording medium storing therein a computer program that causes a computer to execute a process comprising: 
receiving a table data set that represents mappings between a plurality of operand patterns indicating types of operands possibly included in a first instruction used in a first assembly language and a plurality of second instructions used in a second assembly language or a machine language corresponding to the second assembly language, the table data set mapping two or more of the plurality of second instructions to each of the plurality of operand patterns, the plurality of operand patterns including a first operand pattern and a second operand pattern, the first operand pattern designating a first register having a first bit length, the second operand pattern designating a second register having a second bit length different from the first bit length; and 
generating, based on the table data set, a translation program used to translate first code written in the first assembly language into second code written in the second assembly language or the machine language, the translation program defining a process of determining an operand pattern of an instruction included in the first code and outputting two or more instructions of the second code according to the determined operand pattern.
Claim 2:
The non-transitory computer-readable recording medium according to claim 1, wherein: 
the table data set is data in a form of a matrix including a plurality of rows representing the plurality of operand patterns and a plurality of columns representing the plurality of second instructions, and 
in the table data set, a flag is placed at an intersection of one row corresponding to one operand pattern and one column corresponding to one second instruction, the flag indicating whether the one second instruction is used to translate the first instruction having the one operand pattern.
Claim 2:
The non-transitory computer-readable recording medium according to claim 1, wherein:
the table data set is data in a form of a matrix including a plurality of rows representing the plurality of operand patterns and a plurality of columns representing the plurality of second instructions, and 
in the table data set, a flag is placed at an intersection of one row corresponding to one operand pattern and one column corresponding to one second instruction, the flag indicating whether the one second instruction is used to translate the first instruction having the one operand pattern.
Claim 3:
The non-transitory computer-readable recording medium according to claim 2, wherein: 
in the table data set, two or more flags are placed in the one row, each of which indicates that a corresponding second instruction is used to translate the first instruction having the one operand pattern, and 
the translation program is generated such that second instructions corresponding to two or more columns in which the two or more flags are placed are output sequentially column-wise from left to right across the table data set.
Claim 3:
The non-transitory computer-readable recording medium according to claim 2, wherein: 
in the table data set, two or more flags are placed in the one row, each of which indicates that a corresponding second instruction is used to translate the first instruction having the one operand pattern, and 
the translation program is generated such that second instructions corresponding to two or more columns in which the two or more flags are placed are output sequentially column-wise from left to right across the table data set.
Claim 4:
The non-transitory computer-readable recording medium according to claim 2, wherein: 
the translation program includes a plurality of program blocks corresponding to the plurality of operand patterns, and each of the plurality of program blocks defines a process of outputting the two or more of the plurality of second instructions responsive to satisfaction of a specific condition, and 
the generating of the translation program includes determining the specific condition of each of the plurality of program blocks by scanning flags placed in each of the plurality of rows.
Claim 4:
The non-transitory computer-readable recording medium according to claim 2, wherein: 
the translation program includes a plurality of program blocks corresponding to the plurality of operand patterns, and each of the plurality of program blocks defines a process of outputting the two or more of the plurality of second instructions responsive to satisfaction of a specific condition, and 
the generating includes determining the specific condition of each of the plurality of program blocks by scanning flags placed in each of the plurality of rows.
Claim 5:
The non-transitory computer readable recording medium according to claim 2, wherein: 
the translation program includes a plurality of program blocks corresponding to the plurality of second instructions, and each of the plurality of program blocks defines a process of outputting a second instruction corresponding to the program block responsive to satisfaction of a specific condition, and 
the generating of the translation program includes determining the specific condition of each of the plurality of program blocks by scanning flags placed in each of the plurality of columns.
Claim 5:
The non-transitory computer-readable recording medium according to claim 2, wherein: 
the translation program includes a plurality of program blocks corresponding to the plurality of second instructions, and each of the plurality of program blocks defines a process of outputting a second instruction corresponding to the program block responsive to satisfaction of a specific condition, and 
the generating includes determining the specific condition of each of the plurality of program blocks by scanning flags placed in each of the plurality of columns.
Claim 6:
The non-transitory computer-readable recording medium according to claim 1, wherein: the plurality of operand patterns differs in at is least one of counts of the operands, types of memory areas designated by the operands, and data lengths of the operands.
Claim 6:
The non-transitory computer-readable recording medium according to claim 1, wherein: the plurality of operand patterns differs in at least one of counts of the operands, types of memory areas designated by the operands, and data lengths of the operands.
Claim 7:
The non-transitory computer-readable recording medium according to claim 1, wherein: 
the receiving of the table data set includes receiving a plurality of table data sets corresponding to a plurality of first instructions used in the first assembly language, and 
the generating of the translation program includes generating, based on the plurality of table data sets, the translation program including a plurality of translation functions corresponding to the plurality of first instructions.
Claim 7:
The non-transitory computer-readable recording medium according to claim 1, wherein: 
the receiving includes receiving a plurality of table data sets corresponding to a plurality of first instructions used in the first assembly language, and 
the generating includes generating, based on the plurality of table data sets, the translation program including a plurality of translation functions corresponding to the plurality of first instructions.
Claim 8:
The non-transitory computer-readable recording medium according to claim 1, wherein: the process further includes receiving the first code and running the generated translation program to translate the first code into the second code.

Claim 8:
The non-transitory computer-readable recording medium according to claim 1, wherein: the process further includes receiving the first code and running the generated translation program to translate the first code into the second code.
Claim 11:
An instruction translation support method comprising: 
receiving, by a processor, a table data set that represents mappings between a plurality of operand patterns indicating types of operands possibly included in a first instruction used in a first assembly language and a plurality of second instructions used in a second assembly language or a machine language corresponding to the second assembly language, the table data set mapping two or more of the plurality of second instructions to each of the plurality of operand patterns; and 







generating, by the processor, based on the table data set, a translation program used to translate first code written in the first assembly language into second code written in the second assembly language or the machine language, the translation program defining a process of determining an operand pattern of an instruction included in the first code and outputting two or more instructions of the second code according to the determined operand pattern.
Claim 9:
An instruction translation support method comprising: 
receiving, by a processor, a table data set that represents mappings between a plurality of operand patterns indicating types of operands possibly included in a first instruction used in a first assembly language and a plurality of second instructions used in a second assembly language or a machine language corresponding to the second assembly language, the table data set mapping two or more of the plurality of second instructions to each of the plurality of operand patterns, the plurality of operand patterns including a first operand pattern and a second operand pattern, the first operand pattern designating a first register having a first bit length, the second operand pattern designating a second register having a second bit length different from the first bit length; and 
generating, by the processor, based on the table data set, a translation program used to translate first code written in the first assembly language into second code written in the second assembly language or the machine language, the translation program defining a process of determining an operand pattern of an instruction included in the first code and outputting two or more instructions of the second code according to the determined operand pattern.
Claim 12:
An information processing apparatus comprising: 
a memory configured to store a table data set that represents mappings between a plurality of operand patterns indicating types of operands possibly included in a first instruction used in a first assembly language and a plurality of second instructions used in a second assembly language or a machine language corresponding to the second assembly language, the table data set mapping two or more of the plurality of second instructions to each of the plurality of operand patterns; and 








a processor configured to execute a process including generating, based on the table data set, a translation program used to translate first code written in the first assembly language into second code written in the second assembly language or the machine language, the translation program defining a process of determining an operand pattern of an instruction included in the first code and outputting two or more instructions of the second code according to the determined operand pattern.

Claim 10:
An information processing apparatus comprising: 
a memory configured to store a table data set that represents mappings between a plurality of operand patterns indicating types of operands possibly included in a first instruction used in a first assembly language and a plurality of second instructions used in a second assembly language or a machine language corresponding to the second assembly language, the table data set mapping two or more of the plurality of second instructions to each of the plurality of operand patterns, the plurality of operand patterns including a first operand pattern and a second operand pattern, the first operand pattern designating a first register having a first bit length, the second operand pattern designating a second register having a second bit length different from the first bit length; and 
a processor configured to execute a process including generating, based on the table data set, a translation program used to translate first code written in the first assembly language into second code written in the second assembly language or the machine language, the translation program defining a process of determining an operand pattern of an instruction included in the first code and outputting two or more instructions of the second code according to the determined operand patter






Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8 and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasan et al. (US Publication No. 2014/0181476 – hereinafter, Srinivasan) in view of Kumura (US Publication No. 2004/0243983 – hereinafter, Kumura) 
Regarding claim 1:
Srinivasan discloses a non-transitory computer-readable recording 5medium storing therein a computer program that causes a computer to execute a process comprising: 
receiving a table data set that represents mappings between a plurality of operand patterns indicating types of operands possibly included in a first instruction used in a 10first assembly language and a plurality of second instructions used in a second assembly language or a machine language corresponding to the second assembly language, the table data set mapping two or more of the plurality of second instructions to each of the plurality of operand patterns (FIG. 2 and associated text, such as, “Ready Matrix 230 has one row and one column for each µop 234 allocated to the RS. If an entry 236 (i, j) in the Ready Matrix 230 is set to 1, then the µop belonging to row i is dependent on the µop belonging to column j (i.e., one of the sources of the µop belonging to row i is produced by the µop belonging to column j). Thus, a row in the Ready Matrix 230 may have multiple bits sets, depending on the number of sources for the µop and if the producers of these sources are still in the RS.” (See para [0035]). “In one embodiment, an instruction may include one or more instruction formats. In one embodiment, an instruction format may indicate various fields (number of bits, location of bits, etc.) to specify, among other things, the operation to be performed and the operand(s) on which that operation is to be performed…In one embodiment, destination and source registers/data are generic terms to represent the source and destination of the corresponding data or operation. In some embodiments, they may be implemented by registers, memory, or other storage areas having other names or functions than those depicted. For example, in one embodiment, ‘DEST1’ may be a temporary storage register or other storage area, whereas ‘SRC1’ and ‘SRC2’ may be a first and second source storage register or other storage area, and so forth” (See paras [0020] –  [0021])); 15and 
But, Srinivasan does not explicitly teach:
generating, based on the table data set, a translation program used to translate first code written in the first assembly language into second code written in the second assembly language or the machine language, the 20translation program defining a process of determining an operand pattern of an instruction included in the first code and outputting two or more instructions of the second code according to the determined operand pattern.
However, Kumura discloses:
generating, based on the table data set, a translation program used to translate first code written in the first assembly language into second code written in the second assembly language or the machine language (FIG. 3 and associated text, such as, “In brief, these objects are achieved by the techniques for converting a first assembly language program… to a second assembly language program” (See para [0016])), the translation program defining a process of determining an operand pattern of an instruction included in the first code and outputting two or more instructions of the second code according to the determined operand pattern (FIG. 3 and associated text, such as, “In FIG. 3, a plurality of symbols such as LDST0, LDST2, etc. listed in the left column are described in comments in the original program and referred to by the program converter. Further, in FIG. 3, the instructions are exemplified at the right column, which instructions are respectively related to the corresponding symbols at the left column and referred to using the symbols by the program converter so as to be converted if necessary…For example, R0=*[label+K] is converted to R0=*[(label+K)*L] …For example, if L=2, R0=*[R4] is converted to the following three instructions R4=R4+R4
R0=*[R4]
R4=R4>>1” (See paras [0052] – [0076])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumura into the teachings of Srinivasan because that would have provided computer program for converting an assembly language program for one processor so as to be implementable on another processor as suggested by Kumura (See par. [0002]).
Regarding claim 2:
The rejection of claim 1 is incorporated, Srinivasan further discloses wherein:
the table data set is data in a form of a matrix including a plurality of rows representing the plurality of operand patterns and a plurality of columns representing the 30plurality of second instructions (FIG. 2 and associated text, such as, “Ready Matrix 230 has one row and one column for each µop 234 allocated to the RS. If an entry 236 (i, j) in the Ready Matrix 230 is set to 1, then the µop belonging to row i is dependent on the µop belonging to column j (i.e., one of the sources of the µop belonging to row i is produced by the µop belonging to column j). Thus, a row in the Ready Matrix 230 may have multiple bits sets, depending on the number of sources for the µop and if the producers of these sources are still in the RS.” (See para [0035])), and 
in the table data set, a flag is placed at an intersection of one row corresponding to one operand pattern -53-Fujitsu Ref. No. 20-00737 and one column corresponding to one second instruction, the flag indicating whether the one second instruction is used to translate the first instruction having the one operand pattern (FIG. 2).

Regarding claim 6:
The rejection of claim 1 is incorporated, but, Srinivasan does not explicitly teach:
wherein: the plurality of operand patterns differs in at least one of counts of the operands, types of memory areas designated by the operands, and data lengths of the operands.
However, Kumura further discloses:
the plurality of operand patterns differs in at least one of counts of the operands, types of memory areas designated by the operands, and data lengths of the operands (“It is assumed that each of the processors W and B is provided with general purpose registers Rn (n=0 to (N-1)) and address registers Am (m=0 to (M-1)), as schematically shown in FIG. 2. As is known in the art, each of the general purpose registers Rn is used by a processor for temporarily storing data or computation results, or sometimes is used for storing addresses of a memory operatively coupled to the processor. On the other hand, each of the address registers Am is dedicated to storing addresses.” (See para [0044])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumura into the teachings of Srinivasan because that would have provided computer program for converting an assembly language program for one processor so as to be implementable on another processor as suggested by Kumura (See par. [0002]).

Regarding claim 7:
The rejection of claim 1 is incorporated, Srinivasan further discloses wherein: 
the receiving includes receiving a plurality of table data sets corresponding to a plurality of first 20instructions used in the first assembly language (FIG. 2), and 
But, Srinivasan does not explicitly teach:
the generating includes generating, based on the plurality of table data sets, the translation program including a plurality of translation functions corresponding to the plurality of first instructions.
However, Kumura further discloses:
the generating includes generating, based on the plurality of table data sets, the translation program including a plurality of translation functions corresponding to the plurality of first instructions (“In FIG. 3, a plurality of symbols such as LDST0, LDST2, etc. listed in the left column are described in comments in the original program and referred to by the program converter. Further, in FIG. 3, the instructions are exemplified at the right column, which instructions are respectively related to the corresponding symbols at the left column and referred to using the symbols by the program converter so as to be converted if necessary…For example, R0=*[label+K] is converted to R0=*[(label+K)*L] …For example, if L=2, R0=*[R4] is converted to the following three instructions 
R4=R4+R4
R0=*[R4]
R4=R4>>1 ” (See paras [0052] – [0076])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumura into the teachings of Srinivasan because that would have provided computer program for converting an assembly language program for one processor so as to be implementable on another processor as suggested by Kumura (See par. [0002]).

Regarding claim 8:
The rejection of claim 1 is incorporated, but, Srinivasan does not explicitly teach:
wherein: the process further includes receiving the first code and running the generated translation program to 30translate the first code into the second code.
However, Kumura further discloses:
wherein: the process further includes receiving the first code and running the generated translation program to 30translate the first code into the second code (“In FIG. 3, a plurality of symbols such as LDST0, LDST2, etc. listed in the left column are described in comments in the original program and referred to by the program converter. Further, in FIG. 3, the instructions are exemplified at the right column, which instructions are respectively related to the corresponding symbols at the left column and referred to using the symbols by the program converter so as to be converted if necessary…For example, R0=*[label+K] is converted to R0=*[(label+K)*L] …For example, if L=2, R0=*[R4] is converted to the following three instructions R4=R4+R4
R0=*[R4]
R4=R4>>1” (See paras [0052] – [0076])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumura into the teachings of Srinivasan because that would have provided computer program for converting an assembly language program for one processor so as to be implementable on another processor as suggested by Kumura (See par. [0002]).
Regarding claim 11:
This is a method version of the rejected medium claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.
Regarding claim 12:
This is an apparatus version of the rejected medium claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuo et al. (US Patent No. 5,745,723) discloses a data processing system realizing a high processing performance by a high parallel processing mechanism, more particularly, it relates to a data processing system capable of executing plural instruction in parallel.
Luo (US Publication No. 2021/0173893) discloses a processor-memory architecture and methods that convert a memory array into a matrix fabric for matrix transformations and performing spatial diversity matrix calculations such as e.g., those for multiple-input/multiple-output (MIMO) and massive MIMO applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        October 28th, 2022